Citation Nr: 0827363	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-15 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1974 to February 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which granted 
the veteran's petition to reopen his claim for service 
connection for PTSD and denied the claim on the merits.

The veteran testified at a June 2004 RO hearing.  He also 
requested a Travel Board hearing, but later withdrew this 
request. 

In December 2005, the Board agreed with the grant to reopen 
the claim and remanded the case for additional development.  
The case has been returned for review by the Board.  

The veteran's representative, in the Informal Hearing 
Presentation to the Board, appears to raise the issue of 
service connection for depression secondary to service 
connected disorders.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  




CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Notice as to what 
evidence needed has been provided, and there is no indication 
that there is additional evidence or development that should 
be undertaken.  Further, the veteran was notified of the type 
of evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of June 2001, 
April 2002, July 2002, and June 2006 provided pertinent 
notice and development information.

The claims file contains VA examination reports and 
outpatient reports.  Notice as to what evidence needed has 
been provided, and there is no indication that there is 
additional evidence or development that should be undertaken.  
The record reflects that the RO has attempted to obtain all 
of the veteran's medical records in connection with the 
appellant's claim.  The RO has contacted all of the medical 
providers listed by the appellant.  

The Board declines to obtain further examination with respect 
to the claim of service connection.  In the absence of 
verified stressors, the Board finds that any medical opinion 
would be based on pure speculation.  See 38 C.F.R. § 3.102 
(service connection may not be predicated on a resort to 
speculation or remote possibility).

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, medical 
statements of a VA psychiatrist, VA medical records, service 
medical records, personnel records, and reports from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and Crime Records Center. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The veteran has submitted multiple medical records containing 
diagnoses of PTSD, including statements by a VA staff 
psychiatrist who, based on his examination of the veteran and 
review of relevant portions of his medical records, diagnosed 
him with PTSD.

The service medical records relate that the veteran was seen 
in July 1974, August 1975, and September 1975 for anxiety.  
The report of the January 1976 examination conducted prior to 
separation shows that the veteran was considered 
psychiatrically normal.  The veteran's service personnel 
records reflect that he was in basic combat training, company 
B, 3d battalion, 3d basic combat training brigade at Fort Dix 
from August 16, 1974 to October 5, 1974.

The veteran reported at his hearing that he received post 
service psychiatric treatment immediately following service 
at the Buffalo, New York, VA facility.  However, in June 
2004, the RO attempted to obtain records of treatment from 
1975 to 1982.  The response indicated that there was no 
record of treatment for the veteran during this time period. 

VA outpatient records dated in February 2000 show that the 
veteran was referred for PTSD evaluation.  Since then, VA 
psychiatric diagnoses have included PTSD, major depression, 
anxiety, and substance abuse.  The record includes statements 
of the veteran's treating VA psychiatrist who notes that he 
provides medical care for PTSD and Major Depression.  

The veteran contends that he has PTSD due to several 
stressors.  A VA clinical psychologist in April 2001 based 
the diagnosis of PTSD in part on the veteran's reports of 
viewing dead bodies in the military, specifically, seeing a 
man who shot himself and witnessing a man collapse during 
basic training.  At the RO hearing, the veteran described 
both of these claimed stressors, as well as another one 
involving a man falling to his death from a tree, and 
indicated that they occurred during basic training at Fort 
Dix.  He also indicated that he was required to count dead 
bodies while stationed at Ft. Dix.  

Initially, it is noted that the veteran has not alleged that 
he engaged in combat and, therefore, that he had no combat-
related stressors during his service.  In a case where the 
veteran did not serve in combat, the Board may not grant 
service connection for PTSD without independently verifiable 
evidence of the in-service occurrence of the claimed 
stressors.  

While the record contains a diagnosis of PTSD, it appears 
that this diagnosis is based on the veteran's history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  Even assuming that the examiners based their opinions 
on medically sufficient stressors, they still must be proven 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f).  

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the veteran.  The VA 
sent questionnaires to the veteran requesting that he provide 
specific details of his stressors.  The VA also requested 
verification of the veteran's stressors from the USASCRUR and 
Crime Records Center.  A USASCRUR report generated in 2007 
indicated that 14 ground accidents were reported during this 
timeframe.  The report included an account of an incident, in 
which, a soldier fell and dislocated his hip during basic 
training; however, there were no reported fatalities during 
the time period outlined by the veteran.  Further, the Crime 
Records Center indicated in an October 2006 letter that based 
on the information provided, there was no record. 

In this case, the veteran's service personnel records and 
service medical records are negative for any corroborating or 
supportive evidence of such stressors.  Although he was 
treated for anxiety, there are no references to the stressors 
described by the veteran.  (As referred to above, the veteran 
may file a claim at for any other acquired psychiatric 
disorder.)  Further, the Board notes that the veteran's 
service personnel records are unremarkable.  There is no 
indication that the veteran was involved in counting dead 
bodies.  

Furthermore, all of the veteran's own statements within the 
record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  As noted, the veteran has reported 
several stressors involving the death of members of his 
platoon or unit but he is unable to provide any verifiable 
name.  A February 2003 VA clinical note shows that he 
reported the death of a citizen from Puerto Rica named 
Gonzales.  However, he has been unable to provide a full 
name.  Nor has he provided the name of a person who 
reportedly confided in him before committing suicide.  Still 
further, he has only provided uncertain dates regarding these 
incidents.  Because of this lack of detail and vague 
statements, the Board finds the veteran's statements are not 
credible in view of the inability to otherwise corroborate 
the claimed stressors.  

The Board recognizes that the veteran's own statements need 
not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  Nevertheless, despite efforts by VA to 
elicit relevant information in order to confirm the veteran's 
allegations as to his stressors no evidence has been provided 
which corroborates any stressor.  Although a VA physician has 
accepted the veteran's description of his in-service 
experiences as credible for diagnosing PTSD, the Board may 
not grant service connection for PTSD without supporting 
evidence of the occurrence of the claimed stressors. 

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c) (2).


ORDER

Service connection for PTSD is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


